DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Response to Amendment

The amendment filed 17 August 2021 has been entered.  Claims 1, 5-6 and 13 are currently pending in the application.  Claims 7-12 are withdrawn.  The rejections of record from the office action dated 26 April 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the valve base comprises a thermoplastic polyurethane which is a reaction product of (a) isocyanates with (b) polyetherols as compounds reactive towards isocyanates and having an Mn of 0.5 x 103 g/mol to 100 x 103 g/mol having a shore hardness of from 70 A to 90 A” renders the claim indefinite because it is unclear whether the Mn refers to the polyetherol or the polyurethane and whether the Shore hardness refers to the polyetherol or the polyurethane.  According to the instant specification, it would appear that the Mn refers to the polyetherol and the Shore hardness refers to the polyurethane.  Examiner recommends reciting “the valve base comprises a thermoplastic polyurethane which is a reaction product of (a) isocyanates with (b) polyetherols as compounds reactive towards isocyanates, the polyetherols having an Mn of 0.5 x 103 g/mol to 100 x 103 g/mol, the thermoplastic polyurethane having a shore hardness of from 70 A to 90 A”  
Regarding claim 13, the phrase “the valve base comprises a thermoplastic polyurethane which is a reaction product of (a) isocyanates with (b) polyetherols as compounds reactive towards isocyanates and having an Mn of 0.5 x 103 g/mol to 100 x 103 g/mol” renders the claim indefinite because it is unclear whether the Mn refers to the polyetherol or the polyurethane.  According to the instant specification, it would appear that the Mn refers to the polyetherol.  Examiner recommends reciting “the valve base comprises a thermoplastic polyurethane which is a reaction product of (a) isocyanates with (b) polyetherols as compounds reactive towards isocyanates, the polyetherols having an Mn of 0.5 x 103 g/mol to 100 x 103 g/mol”.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Probst (DE 3624503; “Probst”) in view of Bae et al. (US 2009/0281252; “Bae”) and Malz et al. (US 2007/0106047 A1; “Malz”). A machine translation of Probst provided herein and the citations of the prior art in this rejection refer to the machine translation.
Regarding claims 1 and 13, Probst teaches a valve for a bicycle hose (i.e., for an inflatable flexible tube) (pg. 1, para. 1), which reads on the limitations of a valve for an inflatable flexible tube section recited in claim 1. The valve comprises a shaft tube (12) and a disk base (11) (pg. 3, para. 1), which reads on the limitations of a tubular shaft and a valve base recited in claim 1. The shaft tube and the disk base are connected, wherein the shaft tube is molecularly bonded (i.e., adhesively connected) to the disk base (pg. 1, para. 4, pg. 2, paras. 1 and 2, pg. 3, para. 1, Fig. 1), which reads on the limitations of the valve base connected adhesively and around the entire periphery to an end of the tubular shaft recited in claim 1. The disk base (11) of the valve is integrally connected with part of a bicycle tube (44) (i.e., an inflatable tube section with an aperture), wherein the valve parts are tightly abutting to prevent the outflow of air (pg. 3, para. 4, pg. 4, para. 4, Fig. 3), which reads on the limitation of an inflatable flexible tube section comprises an aperture, connected adhesively around the 

    PNG
    media_image1.png
    541
    577
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    519
    media_image2.png
    Greyscale

Figures 1 and 3 of Probst illustrating a valve
Probst further teaches the disk base comprises a SantopreneTM 101-64 (i.e., a thermoplastic polyolefin elastomer) and the shaft tube comprises a SantopreneTM 103-50 (i.e., a thermoplastic polyolefin elastomer), wherein the disk base has a softer material than the shaft tube (pg. 3, paras. 5 and 7). 
Probst is silent regarding the disk base (11), the shaft tube (12), and the integrally connected bicycle tube (44) comprising a thermoplastic polyurethane. 
Bae discloses a thermoplastic elastomer-resin alloy composition comprising at least one thermoplastic urethane elastomers (i.e., TPU) and/or thermoplastic olefin elastomer (i.e., TPO) in amounts of 1 to 99%, and 1 to 99% of a resin ([0012-0013, 0017]). Bae also discloses the thermoplastic elastomer alone has weak mechanical i.e., rigidity) ([0005]). The alloy composition has, inter alia, rigidity, impact resistance, water resistance, durability, and abrasion resistance ([0003]). The thermoplastic elastomer content increases the elongation, thus improves elasticity; the resin content increases the hardness, tensile strength and tear strength increase, thus improving the rigidity and abrasion resistance ([0050]). Additionally, Table 1 provides examples of alloy compositions comprising a shore hardness between 40 D and 80 D, wherein comparative example 2 is made from only TPU and has a shore hardness of 40 D ([0048-0049], Table 1).
Probst and Bae are both directed towards thermoplastic elastomers utilized for hose tubes. Bae discloses the alloy composition can be used for hose tubes or sporting goods (Bae [0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a TPU and a resin with the thermoplastic polyolefin (TPO) of Probst to form an alloy composition having TPU and TPO as taught by Bae to form the disk base (11), the shaft tube (12), and the bicycle tube (44) of Probst motivated by the expectation of achieving improved rigidity, impact resistance, water resistance, durability, abrasion resistance, and elasticity (Bae [0003, 0038, 0050]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a TPU having a shore hardness of 40 D to 80 D for the shaft tube of Probst in view of Bae as taught by Bae because Probst suggests that the hardness of a shaft tube can preferably be within the shore D scale, and should be harder than a disk base (Probst pg. 3, paras. 5-6) (see MPEP 2143). 

Probst in view of Bae is silent regarding the disk base (11) comprising a thermoplastic polyurethane that is a reaction product of (a) isocyanates with (b) compounds reactive towards isocyanates that has a Mn of 0.5 to 100 x 103 g/mol and a shore hardness in the range of 70 A to 90 A.
Malz discloses a thermoplastic polyurethane elastomer (TPU), wherein the TPU has good tensile strength, elongation at break, attrition and tear propagation resistance and improved cold flexibility (abstract, [0007]). The TPU is prepared by reacting polyether polyol and diisocyanate and a chain extender ([0008]-[0012]), wherein the polyether polyol has a number-average molecular weight (Mn) of about 500 to 2,000 g/mol (i.e. overlapping 0.5 x 103 g/mol to 100 x 103 g/mol)([0028]), and the chain extender has an molar mass of 6 to 350 g/mol (i.e. overlapping 0.05 x 103 g/mol to 0.499 x 103 g/mol)([0017]).  Malz discloses examples ranging from 85 A to 90 A (i.e. overlapping 70 A to 90 A) ([0079]-[0086], Table 1).  Therefore it is examiner’s position that it would have been obvious to use TPUs having the claimed Shore A hardness. 

As such, the disk base of Probst in view of Bae and Malz comprises a TPU is formed from reacting diisocyanate and polyether polyol, and has a shore hardness in the claimed range, which overlaps, and therefore renders obvious, the limitations of the valve base comprises a TPU is a reaction product of (a) isocyanates with (b) compounds reactive towards isocyanates, and has a Mn of 0.5 to 100 x 103 g/mol and a shore hardness of 70 A to 90A recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 
Regarding claim 5, Probst further teaches that the shaft tube is enclosed by the disk base (pg. 3, paras. 1 and 2, Fig. 1), therefore, the disk base of Probst in view of Bae and Malz reads on the limitation of the valve base encloses the tubular shaft recited in claim 5. The valve base distance b has a length of 4.6 mm extending in the axial 

    PNG
    media_image3.png
    453
    459
    media_image3.png
    Greyscale

Figure 1 of Probst illustrating a valve

Regarding claim 6, Probst further teaches that the base protrudes in a radial direction with a length d of 27 mm that is more than half the length of the diameter of the shaft (i.e., 4.2 mm) (pg. 3, paras. 1 and 2, Fig. 1), which anticipates and reads on the limitations of the valve base protrudes beyond an exterior edge of the tubular shaft in each radial direction at the end of the tubular shaft to an extent that corresponds at least to half of the diameter of the tubular shaft at its lower end recited in claim 6 (see MPEP 2131.03).

Response to Arguments

Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.

Applicant’s argument is unpersuasive because Malz is now used to teach this limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C YAGER/Primary Examiner, Art Unit 1782